Citation Nr: 1620557	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-25 442	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability claimed as asbestosis, to include asthma.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to July 1971.

This appeal to  Board of Veteran's Appeals (Board) arose from an August 2009 rating decision in which the  RO denied the Veteran's claim for service connection for asbestosis.  Following a request for reconsideration, the claim was again  denied n in an October 2009 rating decision.  In February 2010, , the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals)  in September 2011.

Although the Veteran filed a claim for service connection  for asbestosis, the evidence of record reflects diagnosis of a pulmonary disability other than asbestosis-specifically,  asthma.  Therefore, the Board has expanded the claim on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) Virtual VA claims processing systems.  All documents, including those in the paper claims file and those stored in the electronic databases, have been reviewed in their entirety by the Board.  

For reasons expressed below, the claim on appeal is being is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

The Board's review of the claims file reveals  that further actions on the expanded claim on appeal are warranted.

The Veteran seeks service connection for a pulmonary disability.  To prevail, the Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303(d) (service connection may also be granted for any disease diagnosed after discharge when all the evidence . . . establishes that the disease was incurred in service).

The present disability "requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . ."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (emphasis added).

The Veteran filed his claim for service connection for pulmonary disability claimed as asbestosis, in September 2008.  Throughout the pendency of his claim, the Veteran has actually received diagnoses of both asbestosis and asthma from private physicians and a VA examiner.  Despite these diagnoses, the Board finds that the medical evidence currently of record does not fully resolve the claim on appeal. 

One private physician, Dr. B., provided a diagnosis of asbestosis in September 2009 and August 2008.  See Letter from Dr. B., 1 (Sept. 1, 2009); see also Letter from Dr. B., 1 (Aug. 11, 2008).  In his September 2009 letter, Dr. B. stated the asbestosis had been established pre-2007, due to findings of pleural plaques on the Veteran's CT scans and the Veteran's clinical history.  See Letter from Dr. B., 1 (Sept. 1, 2009).  Another private physician, Dr. M., provided a diagnosis of mild asthma based upon spirometry testing.  See Private Examination, 2 (Apr. 16, 2009).  

In April 2009, a VA examiner, considering the reports of both private physicians and the Veteran's claims file, found that the record supported a diagnosis of asthma, rather than asbestosis.  See VA examination, 2 (Apr. 29, 2009).  Regarding etiology of the asthma, the VA examiner only opined that it was "not caused by or related to asbestos exposure or asbestosis."  Id.  

The Veteran's service records indicate active duty service in Vietnam.  See DD-214, 1 (Nov. 14, 2000).  Thus, the record raises an additional theory of entitlement to service connection for a pulmonary disability that the Board is obligated to consider: exposure to herbicides.  See Rating Decision, 3 (Sept. 2, 2011) (conceding exposure to Agent Orange); see also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record).  

The Board notes that the April 2009 VA examiner only addressed whether the Veteran's asthma was caused by exposure to asbestos, but did not address whether his asthma had its onset during service, or is otherwise medically related to service, to include exposure to herbicides.  See VA examination, 2 (Apr. 29, 2009).  Consequently, the evidence of record does not fully resolve the expanded claim on appeal.

Therefore, the AOJ should arrange for the Veteran to undergo a VA pulmonary/respiratory examination by an appropriate physician to address the etiology of  current pulmonary disability other than asbestosis, to include asthma.   The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include, to include VA treatment records. 
Additionally, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the expanded claim on appeal, explaining that he has a full one-year period to respond.  See U.S.C.A. § 5102(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to particularly include records from Pensacola Lung Group (identified as a  previous medical provider)..

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §  3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the expanded claim on appeal. 

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding, pertinent, non-duplicative, VA records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection for a pulmonary disability that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records-to particularly include records from Pensacola Lung Group (identified as a  previous  medical provider)..

Clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA pulmonary/respiratory examination, by an appropriate physician,  to obtain information as to the current nature and etiology of his any current pulmonary disability(ies) other than asbestosis, to include asthma. 

The contents of the entire  claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all diagnosed pulmonary disability(ies), other than asbestosis, to include asthma, currently present or present at any time shortly prior to or at the time of the filing of the claim for service connection, or during the pendency of the claim (even if currently asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or  is otherwise medically related to service , to include herbicide exposure therein.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of associated symptoms.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a pulmonary disability claimed as asbestosis, to include asthma, in light of all pertinent evidence (to include all that added to the paper and/or electronic file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

